UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-6190


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY IVAN TERRY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  N. Carlton Tilley,
Jr., Senior District Judge.     (1:03-cr-00299-NCT-1; 1:09-cv-
00430-NCT-PTS)


Submitted:   May 25, 2012                   Decided:   June 8, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Ivan Terry, Appellant Pro Se.    Lisa Blue Boggs, Angela
Hewlett Miller, Assistant United States Attorneys, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary Ivan Terry seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 59(e) motion in which he

sought reconsideration of the denial of his 28 U.S.C.A. § 2255

(West Supp. 2011) motion.         The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)       (2006).           A    certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies    this     standard      by     demonstrating          that

reasonable     jurists    would    find   that    the       district     court’s

assessment     of   the   constitutional      claims        is    debatable     or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                When the district

court denies relief on procedural grounds, the prisoner must

demonstrate    both   that   the    dispositive       procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.         Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Terry has not made the requisite showing.                   Accordingly, we

deny Terry’s motion for a certificate of appealability, deny his

motion to place the appeal in abeyance, deny leave to proceed

in forma pauperis, and dismiss the appeal.                  We dispense with

                                      2
oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.



                                                                   DISMISSED




                                       3